OFFICE      OF THE ATTORNEY GENERAL              OF TEXAS
                           AUSTIN




Hoaomblo~Joha  D. Rood,0~1rrrloo.r
Bureau of &bor btrtlrtlo8
Awtio,  2uar

                                                                    hourr




                         OF 0r •~         r-0    80pw80m       0~
                         in aa oit7or 8ore than twoat
                       5,000)   lmMbltmtr           ahall   ba h-
                       duty more    t&n         rlx (6) days in atg

         "'I?.    rho proohlag rubditision shall not lp-
    017 t0 00008 or me

         l*). -oh moeor,0r w ruohdepcrrt8ent     la
    aa7 oity of momth8a tkirt thoouad 30,000   1 ia-
    lnbitrat8 -11 bo allouedIfftooa(15 I dap vaaa-
    tlon in -oh 7errvith ~7j protldo4that  the
Honorable John D. Reed, page 2


     ~ovlalon of thI8 Motion of thlr Aot ah611 uot
     be applied to any membar of any euah department
     in any city of.more tlnaa thirty thowand (30,000)
     Inhabitants unle88 8uoh member adall have been
     regularly employed in rush department or depart-
     ments r0r a period 0r at leart one (l)!yoar.

          “‘4.  I&oh preording Federal aensu8 8bsll de-
     termine the population.
            “‘5.   The city orrioial8 having supervision
     of tha rlre~depsrtt8otIt  and polloe department ah811
     cleslgaate the da 8 ot the reek upon which eaoh
     ruoh member s&l I not be required to be on duty,
     aud the day8 upon vhioh each 8uoh member 8-11 be
     alloved to be on vacetiOa.l (Under8oorlng ours)
          "As far a8 I am able to determine, the stat-
     utes above quoted are the only laws ve hwe goterm-
     10g the hour8 0r poliooreo in a oity 0r rirty-eight
     thowsand (58,000) as 8houn by the laastFederal con-
     8US.


           "Thin Departmsut I8 in reaelpt of an inquiry
     from a cltg or the abovr slae oonosroing vhethsr
     or not it would be within the lav in ltutltutlng
     a propo8ed plan of work and 8alarlea for It8 polloe
     orrioera for the dwatlon or the war emergenoy. At
     the present time the pollee oitiOer8 are vorklng
     eight (8) hour8 per da    six (6) dayr per reek,
     and are rsoelrl    a 8aiiry 0r one Siundretd
                                                and sixtp
     Five Dollara ($5.00)    per month.
          “Bocaum the City   18 &bls   to replroe It8
     per8onnel who h8ve entered the armed servlow,           .
     both the remaining orrioem and the city OffiOial8
     have tentatively agreed to a tvelve-hour day dur-
     ing the emergency period and tar this they are to
     receive compenrratlonfor the extra four (4.)hour8
     at the MLP~Orata or py a8 regularly received.
          "Police departments, like many Industries,
     are faced with a problen or findlug quallfisd uork-
     ers, ati this plan 18 to only be used during the
     war emergency ror the proper protection oi llfs and
     property.
                                                                      222



Honorable        John D. Rood,   paga 3



              "will you plum     oculdsr   ths above pro-
        posed plur and advISe m Uh&hOr        or not It oan
        b0 put ita0 Orr80t vithout    viomirrg    ouc rat-
        utes?"

           Ths olvll and penal statutes you hro quoted ~8
ths only lpplloablo ones t0 pollossea~s hour8 oi labOr In a
aity or 58,000 popumlw.       In both oodss the lav my not be
relaxed sxospt ln a mlmsrgswy insofar as It lirits hour8 or
work. What oonstitutss aa lmrgonoy is a qwstioa      or raot
la the aase of roh city of tha oUsa.      We thlak the olty
orrloials are ooqmtslrt to doternina whether an surgraoy       la
raOt SXi8tS.   It IS a mttor or universal knorledgo that the
d61~ndr or wr upon our mmapouerbr orratsd amwpnciss 10
all walks 0r lit0 and it 40s~ not seemraasouabl* to sap so
that  the cities or the State  ars any Uceptioa to the r tar8.
If the oity luthorltlos 80 dstsrrrine,it 18 our oplaioa tbat
aa lrraugeasat ror six twelve-hour dais per ussk vould not
violate the statutes refsrrd    to.  We rurther point out that
thsro Is nothing in the statutas to prohibit a voluntary ar-
raugswnt rush as you have outllnod even in the ab8enos Oi
an 6mergeaoy.

                                              Vary   truly    yours
                                          ATTOlum OEHERAL
                                                        OF TEXAS




I5,db




                                                              .